DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         OSCAR VALDEZ,

                            Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee

                         No. 2D19-4829




                       September 24, 2021

Appeal from the Circuit Court for Pasco County; Kimberly A.
Campbell, Judge.

Howard L. Dimmig, II, Public Defender, and Blair Allen,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Jonathan S.
Tannen, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                  -2-